EXHIBIT 10

LOAN AGREEMENT

          THIS LOAN AGREEMENT (hereinafter called “this Agreement”) is made and
entered into this 15th day of September, 2005, by and between SUMMIT BANCSHARES,
INC., a Texas corporation, having its principal place of business at 3880 Hulen
Street, Suite 300, Fort Worth, Texas 76107 (hereinafter called “Borrower”),
SUMMIT DELAWARE FINANCIAL CORPORATION, a Delaware corporation, having a
principal place of business at 103 Foulk Road, Suite 202, Wilmington, Delaware,
19803 (hereinafter called “SDFC”) and THE FROST NATIONAL BANK, a national
banking association, with its main banking offices located at 1 00 West Houston
Street, P.O. Box 1600, San Antonio, Texas 78296 (hereinafter called “Lender”).

          WHEREAS, Borrower is desirous of obtaining from Lender a loan in the
principal amount of $10,000,000.00 for the purpose of financing bank
acquisitions; and

          WHEREAS, Lender is desirous of making a loan to Borrower in the
principal amount of $10,000,000.00 for the purposes set forth above, but on the
terms, conditions and covenants hereafter contained;

          NOW, THEREFORE, subject to all terms, conditions and covenants
hereinafter set forth and in consideration of the premises and the mutual
covenants contained herein, the parties hereto agree as follows:

ARTICLE I

Definitions

          The terms defined in this Article I (except as otherwise expressly
provided in this Agreement) for all purposes shall have the following meanings:

          “Acquisition Note” shall mean the promissory note so referenced in
Section 2.01 of this Agreement.

          “Advance” shall mean the amounts requested by Borrower from time to
time as set forth in Section 2.01 of this Agreement.

          “Advance Request Form” means a document properly completed and signed
by Borrower requesting an Advance.

          “Average Assets” shall mean the average of the assets most recently
reported by a bank to its regulatory authorities calculated in accordance with
regulatory accounting principles consistently applied.

          “Bad Debt Ratio” shall mean the ratio of the Bank’s reserve for bad
debts to total loans.

          “Capital Ratio” shall mean the ratio of Bank’s Equity Capital to
Bank’s total assets as determined by regulatory accounting principles
consistently applied.

          “Cash Flow Coverage” shall mean the ratio of (i) the Borrower’s
consolidated Net Income plus non-cash charges plus depreciation plus
amortization plus loan loss provisions to (ii) the current maturities of long
term debt, all as determined in accordance with GAAP.

          “Classified Assets” means, at any particular time, all assets of Bank
classified, in whole or in part, as “Loss,” “Doubtful,” “Substandard,” or “Other
Assets Especially Mentioned” by Bank or any governmental or regulatory
authority.

          “Closing Date” shall mean the date this Agreement is executed by all
parties hereto which shall be the day and year first written above unless
otherwise indicated. The Closing shall take place at Borrower’s offices, or at
such other place as the parties shall mutually agree.

Page 1




          “Collateral” shall have the meaning ascribed to it in Section 2.03.

          “Equity Capital” shall mean the Tier I Capital as defined by the
Federal Reserve Regulations.

          “Event of Default” means any event specified in Section 6.01 of this
Agreement, provided that any requirement in connection with such event for the
giving of notice or lapse of time or any other condition has been satisfied.

          “GAAP” means generally accepted accounting principles, applied on a
consistent basis, as set forth in Opinions of the Accounting Principles Board of
the American Institute of Certified Public Accountants and/or in statements of
the Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
observed in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

          “Insider” shall mean an “executive officer,” “director,” or “person
who directly or indirectly or in concert with one or more persons, owns,
controls, or has the power to vote more than 10% of any class of voting
securities” (as such terms are defined in the Financial Institutions Regulatory
and Interest Rate Control Act of 1978, as amended, or in regulations promulgated
pursuant thereto) of Borrower or any Subsidiary.

          “Highest Lawful Rate” shall mean the maximum rate of nonusurious
interest allowed from time to time by Law. In no event shall Chapter 346 of the
Texas Finance Code (which regulates certain revolving loan accounts and
revolving tri-party accounts) apply to this Loan. To the extent that Chapter 303
of the Texas Finance Code is applicable to this Loan, the “weekly ceiling”
specified in such article is the applicable ceiling; provided that, if any
applicable law permits greater interest, the law permitting the greatest
interest shall apply.

          “Laws” shall mean all statutes, laws, ordinances, regulations, orders,
writs, injunctions, or decrees of the United States, any state or commonwealth,
any municipality, or any Tribunal.

          “LlBOR” shall mean the London Interbank Offered Rate (LIBOR) for three
months quoted on the first business day of each calendar quarter in The Wall
Street Journal (Central Edition) in the “Money Rates” column. If the Wall Street
Journal London Interbank Offered Rate ceases to be made available by the
publisher, or any successor to the publisher of The Wall Street Journal,
(Central Edition), the interest rate will be determined by using a comparable
index. If more than one Wall Street Journal London Interbank Offered Rate for
three months is quoted, the higher rate shall apply. The Wall Street Journal
London Interbank Offered Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.

          “Loan” shall mean extensions of credit to Borrower pursuant to Section
2.01 of this Agreement.

          “Loan Documents” shall mean this Agreement, the Acquisition Note, the
Security Instruments, and all instruments or documents executed and delivered
pursuant to or in connection with this Agreement and any future amendments
hereto or thereto, and all renewals and extensions thereof.

          “Net Income” shall mean that amount of income remaining after
deducting expenses (including provision for loan and lease losses) and payments
of all taxes incurred on said income and after deducting securities
transactions, all as calculated in accordance with GAAP and regulatory
accounting principles, to the extent each is applicable.

          “Non-Performing Loans” means loans on nonaccrual, loans on which the
interest rate has been reduced other than to reflect the then prevailing market
interest rates, loans which have been past due for ninety (90) days or more, and
Other Real Estate.

          “Non-Performing Loans Ratio” means the ratio of the Bank’s reserve for
bad debts to NonPerforming Loans.

Page 2




          “Note” shall mean the promissory note evidencing the Loan executed
pursuant to Section 2.02 of this Agreement and any promissory note issued in
substitution therefor or in renewal or extension or rearrangement thereof.

          “Obligations” shall mean the outstanding principal amounts of the Note
and interest accrued thereon, and any and all other indebtedness, liabilities
and obligations whatsoever of Borrower to Lender hereunder or under the Note
and/or the Security Instruments and all renewals, modifications and extensions
thereof, plus interest accruing on any foregoing and all attorney fees and costs
incurred in the enforcement of any foregoing.

          “Other Real Estate” shall mean the real property owned by Bank as a
result of foreclosure, deeds in lieu of foreclosure, or judicial process, or
received as partial payment of a note, specifically excluding real estate
occupied by Bank in the conduct of its ordinary course of business.

          “Person” shall mean any individual, firm, corporation, association,
partnership, joint venture, trust or other entity, or Tribunal.

          “Prime Rate” shall mean the variable rate of interest per annum
established by The Frost National Bank from time to time and referred to as its
“prime rate”. Such rate is set by Lender as a general reference rate of
interest, taking into account such factors as Lender may deem appropriate, it
being understood that many of Lender’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Lender may make various commercial or
other loans at rates of interest having no relationship to such rate.

          “Return on Average Assets” shall mean the ratio of Bank’s Net Income
to the Bank’s Average Assets.

          “Return on Equity Capital” shall mean the ratio of Bank’s Net Income
to the Bank’s Equity Capital.

          “SDFC” shall mean Summit Delaware Financial Corporation, a Delaware
corporation and wholly-owned subsidiary of the Borrower.

          “Security Instruments” shall mean the Security Agreement-Pledge
referred to in Section 2.03 of this Agreement and any other documents securing
the Obligations.

          “Subsidiary” means any corporation or bank of which more than fifty
(50%) of the issued and outstanding securities having ordinary voting power for
the election of a majority of directors is owned or controlled, directly or
indirectly, by Borrower, by Borrower with one or more Subsidiaries, or by just
one or more Subsidiaries.

          “Tangible Net Worth” means, at any particular time, all amounts which,
in conformity with GAAP, would be included as stockholders’ equity on a balance
sheet; provided, however, there is excluded there from: (i) any amount at which
shares of capital stock of Borrower (treasury shares) appears as an asset on the
balance sheet, (ii) goodwill, including any amounts, however designated, that
represent the excess of the purchase price paid for assets or stock over the
value assigned thereto, (iii) patents, trademarks, trade names, and copyrights,
and (iv) all other assets which are properly classified as intangible assets.

          “Taxes” shall mean all taxes, assessments, fees, or other charges from
time to time or at any time imposed by any Laws or by any Tribunal.

          “Tribunal” shall mean any state, commonwealth, federal, foreign,
territorial, regulatory, or other court or governmental department, commission,
board, bureau, agency or instrumentality.

          1.02 Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof,” “herein,” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
Article and Section references pertain to this Agreement. All accounting terms
not specifically defined herein shall be construed in accordance with GAAP.

Page 3




ARTICLE II

Loan, Security and Conditions Precedent

          2.01 The Loan. Subject to the terms and conditions of this Agreement,
Lender agrees to make a Loan to Borrower evidenced by a promissory note in the
principal amount of $10,000,000.00 the proceeds shall be for the sole purpose of
financing bank acquisitions (the “Acquisition Note”).

          2.02 The Note. The obligation of Borrower to pay the Loan shall be
evidenced by the Acquisition Note executed by Borrower and payable to the order
of Lender, in the principal amount of $10,000,000 bearing interest as therein
provided. Unpaid and past due principal and interest shall bear interest at the
rate of four percent (4.0%) per annum above the Prime Rate. The Borrower shall
pay principal and interest in accordance with the terms of the Note, with the
maturity date being as set forth in the Note.

 

          (a)          Advances.          From Closing Date and continuing at
all times through September 15, 2006 (the “Revolving Credit Period”) the Loan
evidenced by the Acquisition Note shall be a revolving credit facility which
will allow the Borrower to request such amounts as Borrower may elect from time
to time (each such amount being herein called an “Advance”) so long as the
aggregate amount of Advances outstanding at any time under the Acquisition Note
does not exceed Ten Million and NO/100 Dollars ($10,000,000.00) provided
however, the minimum Advance must be at least $500,000.00. The Borrower shall
have the right to borrow, repay, and borrow again under the credit facility.
Interest shall be due and payable quarterly and shall accrue at the election of
the Borrower (which election shall be made on the date of the first Advance) at
LIBOR plus 200 basis points or the Prime Rate. The outstanding principal balance
of the Acquisition Note on September 15, 2006 shall convert to a term facility
(the “Term Period”) and shall be payable in accordance with the terms of the
Acquisition Note.

 

 

 

          (b)          Revolving Principal Balance.          It is contemplated
that by reason of payments or prepayments there may be times when no
indebtedness is owing under the Loan; but notwithstanding such occurrences, the
Note shall remain valid and shall be in full force and effect as to loans or
Advances made pursuant to and under the terms of the Note subsequent to each
such occurrence. All loans or Advances and all payments or prepayments made on
account of principal or interest shall be endorsed by the holder of the Note on
a schedule attached thereto and made a part thereof for all purposes. In the
event that the unpaid principal amount at any time, for any reason, exceeds the
maximum amount specified in the Note, Borrower covenants and agrees to
immediately pay to the Lender the excess principal amount, such excess principal
amount shall in all respects be deemed to be included among the loans or
Advances made pursuant to the other terms of the Note and shall bear interest at
the rates hereinabove stated.

 

 

 

          (c)          Interest Calculation.          Adjustments in the
interest rate shall be made on the date as any change in LlBOR or the Prime Rate
and adjustments due to changes in the Highest Lawful Rate to be made on the
effective date of any change in the Highest Lawful Rate. Interest shall be
computed on a per annum basis of a year of 360 days and for the actual number of
days (including the first but excluding the last day) elapsed unless such
calculation would result in a usurious rate, in which case interest shall be
calculated on a per annum basis of a year of 365 or 366 days, as the case may
be. It is the intention of Borrower and Lender to conform strictly to applicable
usury laws. Accordingly, if the transactions contemplated hereby would be
usurious under applicable law, then, in that event, notwithstanding anything to
the contrary herein or in any agreement entered into in connection with or as
security for this Loan, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under applicable law that is taken,
reserved, contracted for, charged or received under this Loan or under any of
the other Loan Documents or otherwise in connection with this note shall under
no circumstances exceed the maximum amount of nonusurious interest allowed by
applicable law, and any excess shall be credited on this Loan by the holder
hereof (or, to the extent that this note shall have been or would thereby be
paid in full, then it shall be applied to any other indebtedness of Borrower to
Lender, or to the extent all other indebtedness has been or would thereby be
paid in full, refunded to Borrower); and (ii) in the event that maturity of this
Loan is accelerated by reason of an election by the holder hereof resulting from
any default hereunder or otherwise, or in the event of any required or permitted
prepayment, then such consideration that

Page 4




 

constitutes interest may never include more than the maximum amount of
nonusurious interest allowed by applicable law, and excess interest, if any,
provided for in the Note or otherwise shall be cancelled automatically as of the
date of such acceleration or prepayment and, if theretofore prepaid, shall be
credited on this Loan (or, to the extent that this Loan shall have been or would
thereby be paid in full, then it shall be applied to any other indebtedness of
Borrower to Lender, or to the extent all other indebtedness has been or would
thereby be paid in full, refunded to Borrower).

          2.03 Security for the Loan. To secure full and complete payment and
performance of the Obligations, Borrower and SDFC shall execute and deliver the
following documents (which, together with all property which may hereafter be
delivered to secure the Obligations, being herein called “Collateral”):

 

          (i) A Security Agreement-Pledge wherein the Borrower shall pledge and
grant to Lender a first priority security interest in 100% of the shares of
common stock of SDFC and all products and proceeds thereof. Lender shall retain
possession of the certificate(s) representing said common stock, together with
stock powers executed in blank by Borrower; and

 

 

 

          (ii) A Security Agreement-Pledge wherein SDFC shall pledge and grant
to Lender a first priority security interest in 100% of the shares of common
stock of Bank and all products and proceeds thereof. Lender shall retain
possession of the certificate(s) representing said common stock, together with
stock powers executed in blank by SDFC; and

 

 

 

         (iii) A Guaranty Agreement executed by SDFC.

          2.04 Conditions Precedent to Closing. The obligation of Lender to make
the Loan shall be subject to the conditions precedent that Lender shall have
received on or before the day of the making of the Loan, the following
documents, in form and substance satisfactory to Lender:

 

          (a) Note. The Acquisition Note executed by Borrower.

 

 

 

          (b) Security Instruments. The Security Instruments executed by
Borrower granting to Lender a security interest in the Collateral.

 

 

 

          (c) Stock Certificates. Powers. UCC-1. The original stock certificates
pledged as collateral, the executed stock powers and financing statements to
evidence the security interest granted in the Security Instruments.

 

 

 

          (d) Resolutions.  Corporate resolutions of the Board of Directors of
Borrower, certified by the Secretary of such corporation, which resolution
authorize the execution, delivery and performance by Borrower of this Agreement
and the other Loan Documents. Included in said resolutions or by separate
document, the Lender shall receive a certificate of incumbency certified by the
Secretary of Borrower certifying the names of each officer authorized to execute
this Agreement and the other Loan Documents, together with specimen signatures
of such officers.

 

 

 

          (e) Articles of Incorporation.  Copies of the Articles of
Incorporation of Borrower, SDFC and the Articles of Association of the Bank
certified to be true and correct by the Secretary of such corporation and
cashier of such Bank, respectively.

 

 

 

          (f) Bylaws.  The Bylaws of Borrower, SDFC and Bank certified to be
true and correct by the Secretary of such corporation and cashier of such Bank,
respectively.

 

 

 

          (g) Government Certificates.  Certificate of Good Standing of Borrower
(if appropriate) issued by the Comptroller of Public Accounts of the State of
Texas; Certificate of Good Standing and Existence of SDFC issued by the
Secretary of State of Delaware, Certificate of Existence of Borrower and each
Subsidiary (if appropriate) issued by the Secretary of State of Texas;
certificate of good standing of Bank from the appropriate regulatory authority;
and a copy of the Letter of Approval from the Board of Governors of the Federal
Reserve Bank approving Borrower’s application as a bank holding company (or such
other documentation acceptable to Lender to evidence the Borrower’s status as a
bank holding company).

Page 5




 

          (h) Opinion of Borrower’s Counsel. Lender shall have received from
Borrower’s counsel an opinion satisfactory in form and substance to Lender and
its counsel.

 

 

 

          (i) Financial Statements.  Borrower and its Subsidiaries shall have
each delivered to Lender such financial statements as shall have been requested
by Lender, in form and substance satisfactory to Lender in its sole discretion.

 

 

 

          U) Additional Papers.  Borrower shall have delivered to Lender such
other documents, records, instruments, papers, opinions, and reports, as shall
have been requested by Lender, to evidence the status or organization or
authority of Borrower or to evidence or secure payment of the Obligations, all
in form satisfactory to Lender and its counsel.

ARTICLE III

Representations and Warranties

          To induce Lender to enter into this Agreement and upon which Lender
has relied in entering into this Agreement and consummating the transactions
herein described, Borrower represents and warrants to Lender that:

          3.01 Organization of Borrower.  Borrower is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Texas; Borrower is duly authorized, qualified under all applicable Laws to
conduct its businesses; and Borrower has full power, capacity, authority and
legal right to conduct the businesses in which it does now, and propose to,
engage; and Borrower has full power, capacity, authority and legal right to
execute and deliver and to perform and observe the provisions of this Agreement,
and the other Loan Documents, to which it is a party, all of which have been
duly authorized and approved by all necessary corporate action. SDFC is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware; SDFC is duly authorized, qualified under all
applicable Laws to conduct its businesses; and SDFC has full power, capacity,
authority and legal right to conduct the businesses in which it does now, and
propose to, engage; and SDFC has full power, capacity, authority and legal right
to execute and deliver and to perform and observe the provisions of this
Agreement, and the other Loan Documents, to which it is a party, all of which
have been duly authorized and approved by all necessary corporate action. Bank
is a national banking association duly organized, validly existing and in good
standing under the laws of the United States of America.

          3.02 Litigation.  No action, suit or proceeding against or affecting
Borrower or any Subsidiary is known to be pending, or to the knowledge of
Borrower threatened, in any court or before any governmental agency or
department, which, if adversely determined, could result in a final judgment or
liability of a material amount not fully covered by insurance, or which may
result in any material adverse change in the business, or in the condition,
financial or otherwise, of Borrower. There are no outstanding judgments against
Borrower or any Subsidiary.

          3.03 Compliance With Other Instruments.  There is no default in the
performance of any material obligation, covenant, or condition contained in any
agreement to which Borrower is a party which has not been waived. Neither
Borrower nor any Subsidiary is in material default with respect to any Law of
any Tribunal. The execution, delivery and performance of the terms of this
Agreement, the Note and the other Loan Documents by Borrower will not violate
the provisions of any Law applicable to Borrower. Borrower’s By-laws or Articles
of Incorporation, or any order or regulation of any governmental authority to
which the Borrower is subject, and will not conflict with or result in a breach
of any of the terms of any agreement or instrument to which Borrower is a party
or by which Borrower is bound, or constitute a default thereunder, or result in
the creation of a lien, charge, or incumbrance of any nature upon any of
Borrower’s properties or assets.

          3.04 No Default.  No Event of Default specified in Article VI has
occurred and is continuing.

Page 6




          3.05 Corporate Authorization.  Borrower’s Board of Directors have duly
authorized the execution and delivery of this Agreement and the other Loan
Documents to which it is a party and the performance of their respective terms
and no consent of the stockholders of Borrower or any other Person is a
prerequisite thereto or if a prerequisite thereto, the same has been duly
obtained. This Agreement and all other Loan Documents are valid, binding, and
enforceable obligations of Borrower in accordance with their respective terms.

          3.06 Disclosure.  Neither this Agreement nor any other document,
certificate, Loan Document or statement furnished to Lender by or on behalf of
Borrower in connection herewith is known to contain any untrue statement of a
material fact or, to the knowledge of Borrower, omits to state a material fact
necessary in order to make the statements contained herein and therein not
misleading.

          3.07 Ownership of Subsidiaries. Except as otherwise disclosed to
Lender, Borrower owns 100% of the issued and outstanding capital stock of SDFC
and SDFC owns 100% of the issued and outstanding capital stock of Bank. Except
as otherwise disclosed to Lender, Borrower does not own, directly or indirectly,
any stock or any interest in any other Person.

          3.08 Federal Reserve Board Regulations.  Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation G, T, U, or X of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of the loan will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock except as otherwise disclosed in writing
to lender. Neither Borrower nor any agent acting on its behalf has taken or will
take any action which might cause Borrower’s execution of this Agreement to
violate any regulation of the Board of Governors of the Federal Reserve System
or to violate the Securities Act of 1933 or the Securities Exchange Act of 1934,
as amended.

          3.09 Stock and Stock Agreements.  Neither Borrower nor any Subsidiary
has any class of stock authorized other than common stock. Further, Borrower has
furnished to lender copies of all buy-sell agreements, stock redemption
agreements, voting trust agreements and all other agreements and contracts
involving the stock of Borrower and/or each of its Subsidiaries to which
Borrower or any Subsidiary is a party and there are not now any agreements or
terms of any agreements to which Borrower or any Subsidiary is a party which
alter, impair, affect or abrogate the rights of lender or the Obligations of
Borrower under this Agreement or any other loan Document.

          3.10 Financial Statements.  The consolidated financial statements of
Borrower, dated as of December 31, 2004, and furnished to lender, were prepared
in accordance with regulatory accounting principles or GAAP, as indicated upon
such statements, and such statements fairly present, as appropriate, the
consolidated financial conditions and the results of operations of Borrower as
of, and for the portion of the fiscal year ending on, the date or dates thereof.
There were no material adverse events or liabilities, direct or indirect, fixed
or contingent, of Borrower as of the date or dates of such financial statements
and known to Borrower, which are not reflected therein or in the notes thereto.
Except for transactions directly related to, or specifically contemplated by,
the loan Documents and transactions heretofore disclosed in writing to lender,
there have been no material adverse changes in the respective financial
conditions of Borrower and/or its Subsidiaries from those shown in such
financial statements between such date or dates and the date hereof.

          3.11 Taxes.  All federal, state, foreign, and other tax returns of
Borrower and each Subsidiary required to be filed have been filed, and all
federal, state, foreign, and Taxes are shown thereon as owing have been paid.
Borrower does not know of any pending audit or investigation of Borrower and/or
any Subsidiary with any taxing authority.

Page 7




          3.12  Title to Collateral.  Borrower owns, and with respect to common
stock of SDFC delivered after the date hereof, Borrower will own, legally and
beneficially, the common stock of SDFC free of any lien or claim or any right or
option on the part of any third person to purchase or otherwise acquire such
common stock or any part thereof, except for the first priority lien granted
pursuant to the loan Documents. Borrower has the unrestricted right to pledge
the common stock of SDFC as contemplated hereby. SDFC owns, and with respect to
common stock of Bank delivered after the date hereof, SDFC will own, legally and
beneficially, the common stock of Bank free of any lien or claim or any right or
option on the part of any third person to purchase or otherwise acquire such
common stock or any part thereof, except for the first priority lien granted
pursuant to the loan Documents. SDFC has the unrestricted right to pledge the
common stock of Bank as contemplated hereby. The Collateral is not subject to
any restriction on transfer or assignment except for compliance with applicable
federal and state laws and regulations promulgated thereunder. All of the
Collateral has been, and with respect to Collateral delivered after the date
hereof, will be duly and validly issued and fully paid and nonassessable.

          3.13 Use of Loan Proceeds.  All loan proceeds or funds furnished by
Lender to Borrower pursuant to this Agreement shall be used solely for the
purpose specified in Article II of this Agreement.

ARTICLE IV

Affirmative Covenants

          While any part of the Obligations remains unpaid and unless otherwise
waived in writing by Lender:

          4.01     Accounts. Reports and Other Information.  Borrower shall
maintain, and cause each Subsidiary to maintain, a standard system of accounting
in accordance with regulatory accounting principles or GAAP, as applicable, and
Borrower shall furnish to Lender the following:

          (a) Quarterly Statements.  As soon as available, but no more than
forty-five (45) days after the end of each of the first three quarters of
Borrower’s fiscal year: (i) a copy of its Form 10Q; (ii) a copy of the Federal
Reserve Board Form Y-9C and Y-9LP; (iii) an officer’s certificate setting forth
the information required to establish whether Borrower and its Subsidiaries were
in compliance with the financial covenants and ratios set forth in Articles IV
and V hereof during the period covered and that signer or signers have reviewed
the relevant terms in this Agreement and have made, or caused to be made under
their supervision, a review of the transactions of Bank from the beginning of
the accounting period covered by the financial statements being delivered
therewith to the date of the officer’s certificate and that such review has not
disclosed any Event of Default, or material violation or breach in the due
observance of any covenant, agreement or provision of this Agreement; (iv) as to
those Subsidiaries whose stock has been pledged hereunder as Collateral, copies
of all FFIEC Call Reports furnished by each such Subsidiary to the appropriate
Tribunal; (v) such other information as Lender shall reasonably request.

          (b) Annual Audit.  As soon as available, but no more than one hundred
twenty (120) days after the end of each fiscal year of Borrower: (i) a copy of
the Borrower’s Form 10K; (ii) an opinion by an independent certified public
accountant selected by Borrower, which opinion shall state that said
consolidated financial statements have been prepared in accordance with GAAP and
that such accountant’s audit of such financial statements has been made in
accordance with generally accepted auditing standards and that said financial
statements present fairly the consolidated financial condition of Borrower, and
SDFC and the results of their operations; (iii) a copy of the Federal Reserve
Board Form Y-6 Annual Report of Borrower and SDFC, as filed with the Board of
Governors of the Federal Reserve System; and (iv) such other information as
Lender may reasonably request.

           (c) Other Reports and Information.  As soon as available, copies of
all other financial and other statements, reports, correspondence, notices and
information of Borrower, each Subsidiary as may be requested, in form and
substance reasonably satisfactory to Lender. The Borrower shall add Lender to
its shareholder mailing list which will allow it to receive copies of
correspondence with its shareholders.

Page 8




          4.02 Existence.  Borrower and its Subsidiaries shall maintain their
respective existence as a corporation and all of its privileges, franchises,
agreements, qualifications and rights that are necessary or desirable in the
ordinary course of business; and Borrower shall cause each of its Subsidiaries
to maintain and preserve their respective good standing with all Tribunals.

          4.03 Observance of Terms.  Borrower shall: (i) pay the principal and
interest on the Note in accordance with its terms; and (ii) observe, perform,
and comply with every covenant, term and condition herein expressed or implied
on the part of Borrower to be observed, performed or complied with.

          4.04 Compliance With Applicable Laws.  Borrower and each Subsidiary
shall in all material respects comply with the requirements of all applicable
Laws of any Tribunal.

          4.05 Inspection.  Borrower and each Subsidiary shall permit any
representatives of Lender to visit, review and/or inspect any of its properties
and assets at any reasonable time and to examine all books of account, records,
reports, examinations and other papers (subject to applicable confidentiality
requirements), to make copies therefrom at the expense of Borrower, and to
discuss the affairs, finances and accounts of Borrower and each Subsidiary with
their respective employees and officers at all such reasonable times and as
often as may be reasonably requested.

          4.06 Change.  Borrower shall promptly notify Lender of: (i) all
litigation affecting Borrower which is not adequately covered by insurance and
which could have a material adverse effect on the financial condition or
operations of the Borrower; (ii) any other matter which could have a material
adverse effect on the financial condition or operations of Borrower.

          4.07 Payment of Taxes.  Borrower and its Subsidiaries shall pay all
lawful Taxes imposed upon them or upon their income or profits or upon any of
their property before the same shall be delinquent; provided, however, that
neither Borrower nor any Subsidiary shall be required to pay and discharge any
such Taxes: (i) so long as the validity thereof shall be contested in good faith
by appropriate proceedings diligently pursued and such liable party shall set
aside on its books adequate reserves with respect thereto and shall pay any such
Taxes before any of its property shall be sold to satisfy any lien which has
attached as a security therefor; and (ii) if Lender has been notified of such
proceedings.

          4.08 Insurance.  Borrower and each Subsidiary shall keep all property
of a character usually insured by Persons engaged in the same or similar
businesses, adequately insured by financially sound and reputable insurers, and
shall furnish Lender evidence of such insurance immediately upon request in form
satisfactory to Lender.

          4.09 Compliance With ERISA.  Borrower and each Subsidiary shall
comply, if applicable, in all material respects, with the provisions of the
Employee Retirement Income Security Act of 1974, as amended, and furnish to
Lender, upon Lender’s request, such information concerning any plan of Borrower
or Bank subject to said Act as may be reasonably requested. Borrower and each
Subsidiary shall notify Lender immediately of any fact or action arising in
connection with any plan which might constitute grounds for the termination
thereof by the Pension Benefit Guaranty Corporation or for the appointment by
the appropriate United States district court of a trustee or administrator for
such plan.

          4.10 Financial Condition.  Subject to the provisions of Article V,
Borrower shall cause Bank to maintain the ratios of loans to deposits, loan loss
reserves and liquidity at percentages acceptable to all Tribunals having
jurisdiction over Bank.

          4.11 Maintenance of Priority of Liens.   Borrower and each Subsidiary
shall each perform such acts and shall duly authorize, execute, acknowledge,
deliver, file, and record such additional assignments, security agreements, and
other agreements, documents, instruments, and certificates as Lender may deem
reasonably necessary or appropriate in order to perfect and maintain the
security interest created in favor of Lender in the Security Instruments.

Page 9




          4.12 FDIC Insurance.  Borrower shall cause the Bank to maintain
federal deposit insurance and to be a member of the Federal Deposit Insurance
Corporation.

          4.13 Notices.  Borrower shall promptly notify, and shall cause each
Subsidiary to promptly notify, Lender of (i) the occurrence of an Event of
Default, or of any event that with notice or lapse of time or both would be an
Event of Default, (ii) the commencement of any action, suit, or proceeding
against Borrower or any Subsidiary that might in the reasonable judgment of
Borrower have a material adverse effect on the business, financial condition, or
operations of Borrower or any Subsidiary, and (iii) any other matter that might
in the reasonable judgment of Borrower have a material adverse effect on the
business, financial condition, or operations of Borrower or any Subsidiary.

ARTICLE V

Negative Covenants

          While any part of the Obligations remains unpaid and unless waived in
writing by Lender:

          5.01 Capital Ratio.  The Borrower shall not permit the Capital Ratio
of Bank at any time to be less than six percent (6.0%), calculated quarterly.

          5.02 Non-Performing Loans Ratio.  The Borrower shall not permit the
Bank’s NonPerforming Loans Ratio at any time to be less than one-hundred
(100.0%).

          5.03 Return on Average Assets.  The Borrower shall not permit the
Bank’s annual Return on Average Assets at any time to be less than one percent
(1.0%).

          5.04 Tangible Net Worth.  The Borrower shall not permit its
consolidated Tangible Net Worth at any time to be less than Fifty-Five Million
and no/100 Dollars ($55,000,000.00).

          5.05 Cash Flow Coverage.  The Borrower shall maintain at all times a
Cash Flow Coverage of not less than 1.5 to 1.0, calculated on a quarterly
annualized basis.

          5.06 Return on Equity Capital.  The Borrower shall cause the Bank at
all times to maintain an annual (Return on Equity Capital of not less than 10
percent (10%). 

          5.07 Bad Debt Ratio.  The Borrower shall not permit the Bad Debt Ratio
at any time to be less than one percent (1%). 

          5.08 Dividends.  Borrower shall not declare or pay any dividends, make
any payment on account of any class of the capital stock of Borrower now or
hereafter outstanding, or make any distribution of cash or property to holders
of any shares of such stock which exceed Five Million Dollars ($5,000,000.00) in
the aggregate during any fiscal year, provided however, without lender’s prior
written consent, Borrower will not declare any dividend so long as Borrower is
in default in payment of the Obligations. Payment by Borrower for shares
purchased under a stock repurchase plan by which Borrower purchases its own
shares on the open market will not be considered a distribution to shareholders.

          5.09 Business.  Borrower and each Subsidiary shall not engage,
directly or indirectly, in any business other than the businesses permitted by
statute and the regulations of the appropriate governmental and regulatory
agencies or Tribunals.

          5.10 Other Liens, Disposition of Assets.  Borrower or any Subsidiary
shall not create or suffer to exist a lien or security interest upon, or
otherwise dispose of or encumber, any Collateral securing Borrower’s payment and
performance of the Obligations, nor will Borrower or any Subsidiary sell, lease,
or otherwise dispose of any material part of their assets or investments, except
in the ordinary course of business.

Page 10




          5.11 Limitation on Debt.  Borrower shall not, nor allow any Subsidiary
to, create, incur, assume, become liable in any manner in respect of, or suffer
to exist, any debt for borrowed money except:

          (a) debt, excluding debt created under this Agreement, not in excess
of ONE MILLION DOLLARS ($1,000,000.00) at anyone time outstanding;

          (b) debt created under this Agreement;

          (c) debt secured by a purchase money security interest;

          (d) $25,000,000.00 of federal funds purchased;

          (e) any borrowings from the Federal Home Loan Bank which shall not
exceed $100,000,000; and

          (f)  junior subordinated debt due in 2034 as disclosed in the
Borrower’s 10K.

          5.12 Prepayment of Debt.  Borrower shall not, and Borrower shall not
permit its Subsidiaries to prepay any of their respective material debt, other
than the debt created under this Agreement, or incurred in the ordinary course
of business before the same becomes due.

          5.13 Issuance of Stock.  Except for the $12,000,000 of Trust Preferred
stock issued by Summit Bancshares, Inc. Statutory Trust I, a Delaware
corporation (a newly formed Subsidiary of the Borrower), no Subsidiary shall
authorize or issue shares of stock of any class, common or preferred, or any
warrant, right or option pertaining to its capital stock or issue any security
convertible into capital stock, except for any issued to Borrower by any
Subsidiary of Borrower, provided however, any stock issued by a Bank shall be
pledged to Lender.

ARTICLE VI

Default

          6.01     Events of Default.  Each of the following shall be deemed an
“Event of Default”:

          (a) Failure by Borrower to pay or perform any part or component of the
Obligations, when due or declared due and continuation of such failure for a
period of three (3) Business Days thereafter; or,

          (b) Any representation or warranty made or deemed made by Borrower or
any other Person in any Loan Documents, or in any certificate or financial or
other statement furnished at any time to Lender by or on behalf of Borrower
shall be false, misleading or erroneous in any material respect as of the date
made, deemed made, or furnished and failure by Borrower to cure the same within
thirty (30) days after notice thereof is given by Lender to Borrower; or,

          (c) Failure to observe, perform or comply with any of the covenants,
terms, or agreements contained in this Agreement or any other Loan Document and
failure by Borrower to cure the same within thirty (30) days after notice
thereof is given by Lender to Borrower; or,

          (d) Failure by Borrower or any Subsidiary to pay any of its material
indebtedness as the same becomes due or within any applicable grace period
(other than indebtedness being actively contested in good faith and for which
adequate reserves have been established in accordance with generally accepted
accounting principles); or,

Page 11




          (e) Borrower or any Subsidiary shall file a petition for bankruptcy,
liquidation or any answer seeking reorganization, rearrangement, readjustment of
its debts or for any other relief under any applicable bankruptcy, insolvency,
or similar act or law, now or hereafter existing, or any action consenting to,
approving of, or acquiescing in, any such petition or proceeding; or the
appointment by consent or acquiescence of, a receiver, trustee, liquidator, or
custodian for all or a substantial part of its property; or the making of an
assignment for the benefit of creditors; or the inability to pay its debts as
they mature; or take any corporate action to authorize any of the foregoing; or,

          (f) Filing of an involuntary petition against Borrower or any
Subsidiary seeking reorganization, rearrangement, readjustment or liquidation of
its debts or for any other relief under any applicable bankruptcy, insolvency or
other similar act or law, now or hereafter existing, or the involuntary
appointment of a receiver, trustee, liquidator or custodian of all or a
substantial part of its property, and such involuntary proceeding or appointment
remains unvacated, undismissed or unstayed for a period of ninety (90) days; or
the issuance of a writ of attachment, execution, sequestration or similar
process against any part of its property and same remains unbonded,
undischarged, or undismissed for a period of thirty (30) days from the date of
notice; or,

          (g) Final judgment for the payment of money in excess of $100,000.00
shall be rendered against Borrower or any Subsidiary and the same shall remain
undischarged for a period of thirty (30) days during which execution shall not
be effectively stayed; or,

          (h) An event occurs which has a material adverse affect on the
financial conditions or operation of Borrower or Bank; or,

          (i) A change in control of Bank (as such or similar term is used in
the Texas Banking Code of 1943 and in the Financial Institutions Regulatory and
Interest Rate Control Act) shall occur, or action to change such control shall
be commenced, without the prior written consent of Lender (which consent may be
given or withheld in Lender’s sole discretion); or,

          (j)  This Agreement or any other Loan Document shall be declared null
and void or the validity or enforceability thereof shall be contested or
challenged by Borrower or any Subsidiary or Borrower shall deny that it has any
further liability or obligation under any of the Loan Documents; or,

          (k) Receipt by Bank of a notice from the Federal Deposit Insurance
Corporation of intent to terminate status as an insured bank; or,

          (I) The filing by Bank of an application for relief pursuant to
section 13(c) of 13(i) of the Federal Deposit Insurance Act, as amended, or
similar relief from any Tribunal; or,

          (m) The filing by Bank of an application for capital forbearance from
any Tribunal; or,

          (n) If Lender shall have elected to file any financing statement with
respect to the Collateral, Lender shall receive at any time following the
execution of this Agreement a search report indicating that Lender’s security
interest in the Collateral is not prior to all other security interests or other
interests reflected in the report and Borrower has failed to cure such default
by having a termination statement filed for such prior lien within thirty (30)
days after notice thereof is given by Lender to Borrower.

          6.02 Remedies Upon Default.  Upon the occurrence of any Event of
Default set forth in Section 6.01, at the option of Lender, the obligation of
Lender to extend credit to Borrower pursuant hereto shall immediately terminate
and the principal of and interest accrued on the Note if not earlier demanded,
shall be immediately and automatically forthwith DEMANDED and due and payable
without any notice or demand of any kind, and the same shall be due and payable
immediately without any notice, presentment, acceleration, demand, protest,
notice of acceleration, notice of intent to accelerate, notice of intent to
demand, notice of protest or notice of any kind (except notice required by law
which has not been waived herein), all of which are hereby waived. Upon the
occurrence of any Event of Default, Lender may exercise all rights and remedies
available to it in law or in equity, under any Loan Document or otherwise.

Page 12




ARTICLE VII

Miscellaneous

          7.01 Notices.  Unless otherwise provided herein, all notices,
requests, consents and demands shall be in writing and delivered in person or
mailed, postage prepaid, certified mail, return receipt requested, addressed as
follows:

          If intended for Borrower or its Subsidiaries, to:

 

SUMMIT BANCSHARES, INC.

 

3880 Hulen Street, Suite 300

 

Fort Worth, Texas 76107

 

Attn: Philip E. Norwood

          If intended for Lender, to:

 

THE FROST NATIONAL BANK 100 West Houston Street

 

P.O. Box 1600

 

San Antonio, Texas 78296

 

Attn: Jerry Crutsinger

or to such other person or address as either party shall designate to the other
from time to time in writing forwarded in like manner. All such notices,
requests, consents and demands shall be deemed to have been given or made when
delivered in person, or if mailed, when deposited in the mails.

          7.02 Place of Payment.  All sums payable hereunder to Lender shall be
paid at Lender’s banking office at 100 West Houston Street, P.O. Box 1600, San
Antonio, Texas 78296. If any payment falls due on other than a Business Day,
then such due date shall be extended to the next succeeding Business Day, and
such amount shall be payable in respect to such extension.

          7.03 Survival of Agreement.  All covenants, agreements,
representations and warranties made in this Agreement shall survive the
execution and delivery of this Agreement in the making of the Loan. All
statements contained in any certificate or other instrument delivered by
Borrower hereunder shall be deemed to constitute representations and warranties
made by Borrower.

          7.04 No Waiver.  No waiver or consent by Lender with respect to any
act or omission of Borrower or any Subsidiary on one occasion shall constitute a
waiver or consent with respect to any other act or omission by Borrower or any
Subsidiary on the same or any other occasion, and no failure on the part of
Lender to exercise and no delay in exercising any right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by Lender of any
right hereunder preclude any other or further right of exercise thereof or the
exercise of any other right. The rights and remedies provided for in this
Agreement and the other Loan Documents are cumulative and not exclusive of any
rights and remedies provided by Law.

          7.05 Accounting Terms.  All accounting and financial terms used
herein, and the compliance with each covenant herein which relates to financial
matters, shall be determined in accordance with regulatory accounting principles
or GAAP.

          7.06 Lender Not In Control.  None of the covenants or other provisions
contained in the Agreement shall, or shall be deemed to, give Lender the right
or power to exercise control over the affairs and/or management of Borrower or
any Subsidiary, the power of Lender being limited to those rights generally
given to lenders; provided that, if Lender becomes the owner of any stock or
other equity interest in Borrower or any Subsidiary whether through foreclosure
or otherwise, Lender shall be entitled to exercise such legal rights as it may
have by being an owner of such stock, or other equity interest in Borrower or
any Subsidiary.

Page 13




          7.07 Joint Venture. Partnership, Etc.  None of the covenants or other
provisions contained in this Agreement shall, or shall be deemed to, constitute
or create a joint venture, partnership or any other association, affiliation, or
entity between Borrower or any Subsidiary and Lender.

          7.08 Successors and Assigns.  All covenants and agreements contained
in this Agreement and all other Loan Documents shall bind and inure to the
benefit of the respective successors and assigns of the parties hereto, except
that neither Borrower nor any Subsidiary may assign its rights herein, in whole
or in part.

          7.09 Expenses.  Borrower agrees to reimburse Lender for its
out-of-pocket expenses, including reasonable attorneys’ fees, in connection with
the negotiation, preparation, administration and enforcement of this Agreement
or any of the Loan Documents, making the Loan hereunder, and in connection with
amendments, consents and waivers hereunder.

          7.10 Governing Law.  THIS AGREEMENT, THE NOTE, AND ALL OTHER LOAN
DOCUMENTS SHALL BE DEEMED CONTRACTS UNDER THE LAWS OF THE STATE OF TEXAS AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT FEDERAL LAWS MAY APPLY. THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO HAVE BEEN
MADE AND TO BE PERFORMED IN SAN ANTONIO, BEXAR COUNTY, TEXAS.

          7.11 Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future Laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid and
unenforceable provision had never comprised a part of this Agreement; and
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.

          7.12 Modification or Waiver.  No modification or waiver of any
provision of this Agreement, the Note, or any Loan Documents shall be effective
unless such modification or waiver shall be in writing and executed by a duly
authorized officer of Lender.

          7.13 Right of Setoff.  Nothing in this Agreement shall be deemed a
waiver of Lender’s right of Lender’s banker’s lien or setoff.

          7.14 Release.  Lender will not be liable to Borrower for any claim
arising from or relating to any of the Loan Documents or any transactions
contemplated thereby except upon proof of Lender’s gross negligence or willful
misconduct or willful breach of its agreements.

          7.15 Waiver of DTP A.  Neither the Borrower nor its Subsidiary is in a
significantly disparate bargaining position and they have both been represented
by legal counsel in this transaction. The Borrower and its Subsidiaries hereby
waive the applicability of the Texas Deceptive Trade Practices Act (other than
§17.555) to the transaction and any and all rights or remedies that may be
available to the Borrower or any Subsidiary in connection with this transaction.

          7.16 Counterparts.  This Agreement may be executed simultaneously in
multiple counterparts, all of which together shall constitute one and the same
instrument.

          7.17 Headings.  The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Page 14




          7.18 Maximum Interest Rate.  No provision of this Agreement or of the
Note shall require the payment or the collection of interest in excess of the
maximum permitted by applicable law. If any excess of interest in such respect
is hereby provided for, or shall be adjudicated to be so provided, in the Note
or otherwise in connection with this loan transaction, the provisions of this
Section 7.18 shall govern and prevail and Borrower shall not be obligated to pay
the excess amount of such interest or any other excess sum paid for use,
forbearance, or detention of sums loaned pursuant hereto. In the event Lender
ever receives, collects, or applies as interest any such sum, such amount which
would be in excess of the maximum amount permitted by applicable law shall be
applied as a payment and reduction of the principal of the indebtedness
evidenced by the Note; and, if the principal of the Note has been paid in full,
any remaining excess shall forthwith be paid to Borrower.

          7.19 Assignment. Participation or Pledge by Lender.  Lender may from
time to time, without notice to Borrower: (I) pledge or encumber or assign to
anyone or more Persons (including, but not limited to, one or more of Lender’s
affiliates, subsidiaries, or subsidiaries of Lender’s affiliates) all of
Lender’s right, title and interest in and to this Agreement, the Loan Documents
and/or the collateral securing the Loan; or (ii) sell, to anyone or more
Persons, a participation or joint venture interest in all or any part of
Lender’s right, title, and interest in and to this Agreement, the Loan Documents
and/or such collateral; and Borrower hereby expressly consent to any such future
transaction. Each participant or joint venture shall be entitled to receive all
information regarding the creditworthiness of Borrower, including, without
limitation, all information required to be disclosed to a participant or joint
venture pursuant to any Law of any Tribunal.

          7.20 Confidentiality.  The Lender agrees to keep in confidence all
records and information provided by Borrower to Lender which is marked or
identified as confidential. Lender agrees not to use the records and information
provided by Borrower to Lender to solicit customers of Borrower or any of its
Subsidiaries or to gain any competitive advantage against Borrower or any of its
Subsidiaries.

          7.21 Renewal and Extension.  This Agreement and the Acquisition Note
referenced in Section 2.1 herein, is given in renewal and extension, but not
extinguishment, of the unpaid principal balance of that certain Acquisition Note
dated September 15, 2004 executed and delivered by Borrower and payable to the
order of Lender in the original principal amount of $1 0,000,000.00. This Loan
Agreement supersedes that certain Loan Agreement dated September 15, 2001.

          7.22 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE AGREEMENT, UNDERSTANDING, REPRESENTATIONS AND WARRANTIES
OF THE PARTIES HERETO AND SUPERSEDE ALL PRIOR AGREEMENTS, ARRANGEMENTS AND
UNDERSTANDINGS BETWEEN THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE
PARTIES. SHOULD A CONFLICT IN ANY TERMS, CONDITIONS OR COVENANTS EXIST BETWEEN
THIS AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THIS AGREEMENT SHALL BE
CONTROLLING.

IN WITNESS HEREOF, Borrower and Lender, by and through their duly authorized
officers, have caused this Agreement to be executed the day and year first above
written.

BORROWER:

SUMMIT BANCSHARES

 

 

 

 

By:

/s/ Bob G. Scott

 

 

--------------------------------------------------------------------------------

 

Its:

Secretary and Treasurer

 

 

LENDER:

THE FROST NATIONAL BANK

 

 

 

 

By:

/s/ Jerry L. Crutsinger

 

 

--------------------------------------------------------------------------------

 

Its:

Senior Vice President

 

 

GUARANTOR:

SUMMIT DELAWARE FINANCIAL CORPORATION

 

 

 

 

By:

/s/ Bob G. Scott

 

 

--------------------------------------------------------------------------------

 

Its:

Secretary and Treasurer

Page 15